DETAILED ACTION
Claims 1-20 rejected under non-statutory double patenting.
Claims 1-7, 10, 13-16, and 18 rejected under 35 USC § 103.
Claims 8-9, 11-12, 17, and 19-20 objected to as allowable dependent claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,628,633 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the recited subject matter in the present application is generally broader in patentable scope that the claims of the '108 patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al., U.S. PG-Publication No. 2017/0075873 A1, in view of Smith et al., U.S. PG-Publication No. 2009/0109455 A1, further in view of Cheesman, U.S. PG-Publication No. 2019/0073348 A1.

Claim 1
	Shetty discloses a computer-implemented method of managing hierarchical forms having graphical elements. Shetty discloses methods to "facilitate adding content to forms by providing field content suggestions using context determined based on form features." Shetty, ¶ 3. The method recognizes fields "based on characteristics of the graphics in the forms." Id. ¶ 59. The form features include different contexts representing hierarchical relationships based on field labels and group labels. Id.at ¶¶ 27; 29.
	Shetty discloses receiving, by a processor, an electronic image of a form. In one embodiment, forms "are examined using image recognition software that recognizes fields based on characteristics of the graphics in the forms." Id. at ¶ 59.
	Shetty discloses applying, by the processor, a digital model to the electronic image, producing an identification of a list of areas within the electronic image as corresponding to a list of fields and a context for each of the list of fields in the form, the context being related to a field label and a group label in the form. Shetty discloses using a set of forms to "create a training model and each form is represented in terms of a feature vector for categorization using the training model." The feature vectors are generated from features including "the locations of the fields" and "the field label text." Id. at ¶¶ 18-19. Field characteristics include the "field location." Id. at ¶ 23. Shetty discloses a field recognition/value prediction worker 601 operates to recognize fields "based on characteristics of the graphics in the forms." Identified form features, e.g. fields and field locations, are provided for storage in feature storage 404, e.g. a list of fields and list of field locations. Id. at ¶¶ 59-63, Fig. 6. 
	Shetty does not expressly disclose causing presenting a graphical user interface (GUI) corresponding to the form; the GUI including a list of regions corresponding to the list of areas; and the GUI being configured for, in response to receiving a request to interact with a certain region of the list of regions corresponding to a certain area of the list of areas and a certain field of the list of fields, highlight regions of the list of regions corresponding to a context for the certain field.
	Smith discloses causing presenting a graphical user interface (GUI) corresponding to the form; and the GUI including a list of regions corresponding to the list of areas. Smith discloses a GUI presenting a "printed representation of the form" and an "enhanced view of the form's fields." Smith, ¶ 3. Figure 3 illustrates this interface comprising printed representation 302 (interface corresponding to the form) and enhanced representation 304 (list of regions corresponding to the list of areas). Id. at ¶ 35.
	Smith discloses the GUI being configured for, in response to receiving a request to interact with a certain region of the list of regions corresponding to a certain area of the list of areas and a certain field of the list of fields, highlight regions of the list of regions corresponding to a context for the certain field. Smith discloses that "[w]hen the system detects a user action related to a field displayed in one of the representations, the system adjusts the display of the field in the other representation … to indicate that the two fields are related." Id. at ¶ 3. Techniques for indicating this relationship include means to "highlight one or more fields in one or more representations" and/or "use a visual cue for a field in one or more representations." Id.at ¶¶ 36-43. The system can "produce additional … context, and form- or field-specific information on demand" and "can include additional hints to indicate areas of interest and/or relevance in a given form." Id. at ¶¶ 45-46.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the training model for identifying document form features of Shetty to incorporate the GUI for displaying form fields in multiple representations as taught by Smith. One of ordinary skill in the art would be motivated to integrate displaying form fields in multiple representation into Shetty, with a reasonable expectation of success, in order to "reduce errors in transcribing data from [a] paper form into [a] data management system." Smith, ¶ 19.
	Cheesman discloses receiving a correction of an identification of the certain area as corresponding to the certain field that corresponds to a certain type of graphical element, the correction indicating that the certain area does not correspond to the certain field or that the certain field has a different shape, type, or context. Cheesman discloses a system for creating an electronic survey "from a physical form document by analyzing an image capture of the physical form document to identify fields within the physical form documents." The system creates "electronic survey questions that correspond to the identified fields according to a set of available field types." Cheesman, ¶¶ 7-9. The system of Cheesman provides an embodiment Id. at ¶ 53.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the form filling interface of Shetty-Smith to incorporate user verifying the assigned question type as taught by Cheesman. One of ordinary skill in the art would be motivated to integrate user verifying the assigned question type into Shetty-Smith, with a reasonable expectation of success, in order to increase accuracy when the system generates a low confidence field mapping.

Claim 2
	Shetty discloses the list of fields being organized hierarchically, the field label being a label for the field and the group label being a label for a group of fields including the field. The method "automatically categorized . . . portions of forms into contexts using . . . field-specific text characteristics." Portions of a form "are categorized into different contexts from a pre-defined set of contexts" and "each form is tagged with one or more best matching contexts." Shetty, ¶¶ 16-17. In one example. a form contains multiple fields with the same label (name, address, etc.) can have "different meaning depending on the context, e.g. a 'name' field has a different meaning in a 'self' context then it does in a 'child' context." Id. at ¶ 27. In this example, context is derived from a field label (name) and a group label (child). In another example, a portion of a form is associated with a 'self' context and a second portion of the form is associated Id. at ¶ 29. A name field present in each portion has a different meaning based upon an associated group label (e.g. self or spouse).

Claim 3
	Cheesman discloses the applying comprising producing a confidence score for the identification of an area of the list of areas. The system of Cheesman provides an embodiment wherein a survey system 102 determines a mapping for a field with low confidence, and in response selects a candidate question type and sends "a request to the client device 200 for the user to verify whether the candidate question type if correct." The user responds by "sending a verification response 218 indicating that the candidate question type is … incorrect." Cheesman, ¶ 53.

Claim 5
	Shetty discloses the list of regions being implemented as graphical elements, including a radio button, a check box, a drop-down list, a file upload option, or a calendar tool. Shetty discloses a field characteristic including a field input type that "defines what type of user input changes the information entered into the field (e.g., text entry, drop down choices, check box, radio button, Boolean input, image, etc.). Id. at ¶ 23.

Claim 10
	Shetty discloses receiving a specification of an action to be performed on each of the list of fields; receiving a second electronic image of a second form from a client computer; applying the digital model to the second electronic image, producing an identification of a second list of areas within the second electronic image as corresponding to a second list of fields and a type and a context for each of the second list of fields in the second form; identifying, for each of the second list of fields in the second form, a corresponding field of the list of fields in the form; and determining, for a specific field of the second list of fields, a specific action to be performed based on the identifying; causing, for the specific field, performance or an indication of performance of the specific action on the specific field. Shetty discloses that a "training set of a collection of user forms is used to create a training model." Id. at ¶ 18. FIG. 6 illustrates training phase 600a working on the set of user forms, and illustrates runtime phase 600b wherein a trained model is applied to a second form to suggest field completions. Id. at ¶¶ 59-63.

Claims 13 and 18
	Claims 13 and 18 recite a medium storing instructions for performing the steps of the method recited in claims 1 and 10. Accordingly, claims 13 and 18 are rejected as indicated in the rejection of claims 1 and 10.


Claims 4, 6, 7, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty, in view of Smith, further in view of Cheesman, further in view of Dunn, U.S. PG-Publication No. 2017/0337172 A1.

Claim 4
	Dunn discloses the GUI further including a portion of the electronic image that does not correspond to the list of regions; receiving a specification of a bounding box for a specific area in the portion of the electronic image and recording an association of the specific area with a new region in the form. Dunn discloses a method "that allows [a] user to define form fields semi-automatically. The method renders a form document as an image in a GUI. Dunn, ¶¶ 24-25. The user 112 "selects a form-field type (e.g., textbox, checkbox, etc.) and moves a cursor over a background image that shows a page of the document 150," causing the system to "automatically generate[] candidate shapes for the specified form-field type." Id. at ¶ 28. For example, the user can select the label "Text Field" from the list of form-field types, and move a cursor over the background image 310 "to define text fields to be inserted into an eventual fillable forms." Id. at ¶ 39. Figure 9 illustrates a candidate shape 910 (e.g. bounding box) generated by the user's cursor movement. Id. at ¶ 53. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the model for identifying form elements of Shetty-Smith-Cheesman to incorporate the bounding box for editing form elements as taught by Dunn. One of ordinary skill in the art would be motivated to integrate the bounding box for editing form elements into Shetty-Smith-Cheesman, with a reasonable expectation of success, in order to "avoid the tedium of manual field entry while also avoiding the errors associated with fully-automated field detection." Dunn, ¶ 4.

Claim 6
	Dunn discloses a certain region of the list of regions that corresponds to the certain area being implemented as indicators overlaid on the certain area. Dunn discloses a method "that allows [a] user to define form fields semi-automatically. The method renders a form document as an image in a GUI. Dunn, ¶¶ 24-25. The user 112 "selects a form-field type (e.g., textbox, Id. at ¶ 28.
	Dunn discloses the indicators comprising a bounding box and a label indicating the certain type of graphical element. For example, the user can select the label "Text Field" from the list of form-field types, and move a cursor over the background image 310 "to define text fields to be inserted into an eventual fillable forms." Id. at ¶ 39. Figure 9 illustrates a candidate shape 910 (e.g. bounding box) generated by the user's cursor movement. Id. at ¶ 53.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the model for identifying form elements of Shetty-Smith-Cheesman to incorporate the bounding box for editing form elements as taught by Dunn. One of ordinary skill in the art would be motivated to integrate the bounding box for editing form elements into Shetty-Smith-Cheesman, with a reasonable expectation of success, in order to "avoid the tedium of manual field entry while also avoiding the errors associated with fully-automated field detection." Dunn, ¶ 4.

Claim 7
	Dunn discloses receiving an instruction to remove the bounding box or adjust a size of the bounding box and updating information related to the correspondence between the certain area and the certain region. Figure 10 illustrates an example wherein the user moves the mouse to change the bounding box from 1010a to 1010b (e.g. adjusts the size of the bound box). Dunn, ¶ 55. Dunn discloses that the position of the candidate shapes (i.e. bounding boxes) are changes "as the cursor position changes." Further, upon receiving a user input selecting one of the Id. at ¶¶ 58-59.

Claims 14-16
	Claims 14-16 recite a medium storing instructions for performing the steps of the method recited in claims 4, 6, and 7. Accordingly, claims 14-16 are rejected as indicated in the rejection of claims 4, 6, and 7.

Allowable Subject Matter
Claims 8-9, 11-12, 17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        September 29, 2021